Citation Nr: 0833539	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-26 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for gout.  

2. Entitlement to service connection for hypertension.  

3. Entitlement to service connection for kidney disease.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel





INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1989 to August 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



REMAND

In August 2008 within the 90 day period after the veteran's 
file was transferred to the Board, the veteran requested a 
videoconference hearing before the Board. 

Pursuant to 38 C.F.R. § 20.1304(a), the request for the 
hearing is granted.  Accordingly, the case is REMANDED for 
the following action:


Schedule the veteran for a videoconference 
hearing before the Board.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

